Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claims 1-13 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zwettler et al (U.S. 2004/0149846) in view of Nakamura et al (U.S. 2009/0011285) and Shiga (U.S. 2008/0174912).
Zwettler discloses a magnetic tape device comprising: a winding reel 28; a magnetic tape 30; and a magnetic tape cartridge 26 including a cartridge reel 42, wherein, in the magnetic tape device, the magnetic tape is caused to run between the winding reel and the cartridge reel in a state where a tension is applied in a longitudinal direction of the magnetic tape and a maximum value of the tension is 0.50 N or more (paragraph 0037 – lines 1 to 4), and the magnetic tape after running in a state where the tension is applied is caused to be wound around the cartridge reel by applying a tension of 0.40 N or less (paragraph 0037 – lines 5 to 15) in the longitudinal direction of the magnetic tape
Zwettler does not expressly disclose that the magnetic tape includes a non-magnetic support, and a magnetic layer including a ferromagnetic powder, or that a curvature of the magnetic tape in the longitudinal direction is 4 mm/m or less.
	Nakamura discloses that a magnetic tape wherein the magnetic tape includes a non-magnetic support 10, and a magnetic layer 16 including a ferromagnetic powder (paragraph 0108) and wherein minimal cupping occurs (paragraph 0050 and tables 5A and 5B).
	Shiga discloses that in the prior art it was known to correct large positive cupping of a recording tape to a small positive, ± 0, or slightly negative to improve tape – head interaction (paragraph 0016).
	It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the magnetic tape of Zwettler include a non-magnetic support and a magnetic layer including ferromagnetic powder.  The motivation would have been: as evidenced by Nakamura, such a composition was very well known and common for a magnetic tape such as to provide advantageous running and recording/reproducing characteristics.
	It would have been further obvious to have the magnetic tape of Zwettler exhibit a cupping value in the range of +0.1 mm or more and +2.0 mm or less.  The motivation would have been: Nakamura serves as evidence that reduced cupping is advantageous for assisting in providing excellent electromagnetic conversion characteristics and as taught by Shiga both positive cupping values close to zero and negative cupping values close to zero provided improvement.  One of ordinary skill in the art would recognize that even if a negative value were considered preferred to a positive value, levels of improvement would be recognized and moving from a large positive cupping value to a very small cupping value would also provide significant performance improvement and would be expected to be fully functional.

Claims 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zwettler et al in view of Kuse et al (U.S. 2007/0159722) and further in view of Nakamura et al and/or Shiga.
Zwettler does not disclose the tape thickness being 5.6 um or less or 5.2 um or less.
	Kuse discloses a tape cartridge with a tape 3wound around a cartridge reel 2 wherein the tape thickness is preferably 5 um or less (paragraph 0025 – lines 15 to 17).
	It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the thickness of the tape of Zwettler be 5um or less.  The motivation would have been: as evidenced by Kuse, it was recognized that such a magnetic tape thickness was known in the art and provided an advantage such as allowing an increased amount of magnetic tape to be would around a tape cartridge reel which in turn can increase the data storage capacity of a tape cartridge.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zwettler et al in view of Kasada (U.S. 2016/0247530) and Nakamura et al and/or Shiga.  
Zwettler discloses a magnetic tape device comprising: a winding reel 28; a magnetic tape 30; and a magnetic tape cartridge 26 including a cartridge reel 42, wherein, in the magnetic tape device, the magnetic tape is caused to run between the winding reel and the cartridge reel in a state where a tension is applied in a longitudinal direction of the magnetic tape and a maximum value of the tension is 0.50 N or more (paragraph 0037 – lines 1 to 4), and the magnetic tape after running in a state where the tension is applied is caused to be wound around the cartridge reel by applying a tension of 0.40 N or less (paragraph 0037 – lines 5 to 15) in the longitudinal direction of the magnetic tape
Zwettler does not expressly disclose that the magnetic tape includes a non-magnetic support, and a magnetic layer including a ferromagnetic powder or a non-magnetic layer including a non-magnetic powder or a back coating layer or a thickness of 5.2 um or less, or that a curvature of the magnetic tape in the longitudinal direction is 4 mm/m or less.
Kasada discloses that a magnetic tape includes a non-magnetic support, and a magnetic layer including a ferromagnetic powder, or a non-magnetic layer including a non-magnetic powder or a back coating layer or a thickness of 5.2 um or less (note the abstract and paragraph 0009 for example).
Nakamura discloses that a magnetic tape wherein the magnetic tape includes a non-magnetic support 10, and a magnetic layer 16 including a ferromagnetic powder (paragraph 0108) and wherein minimal cupping occurs (paragraph 0050 and tables 5A and 5B).
Shiga discloses that in the prior art it was known to correct large positive cupping of a recording tape to a small positive, ± 0, or slightly negative to improve tape – head interaction.
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the magnetic tape of Zwettler include a non-magnetic support, a magnetic layer including ferromagnetic powder, a non-magnetic layer including a non-magnetic powder or a back coating layer and a thickness of 5.2 um or less.  The motivation would have been: as evidenced by Kasada, such a composition and thickness was well known and common for a magnetic tape utilized in a tape recording/reproducing device, including where a tape utilized in a tape device.  Nakamura serves as additional evidence that it was well known as advantageous to have a magnetic tape include a non-magnetic support and a magnetic layer including ferromagnetic powder
	It would have been further obvious to have the magnetic tape of Zwettler exhibit a cupping value in the range of ± 2.0 mm.  The motivation would have been: Nakamura serves as evidence that reduced cupping is advantageous for assisting in providing excellent electromagnetic conversion characteristics and as taught by Shiga both positive cupping values close to zero and negative cupping values close to zero provided improvement.  One of ordinary skill in the art would recognize that even if a negative value were considered preferred to a positive value, levels of improvement would be recognized and moving from a large positive cupping value to a very small cupping value would also provide significant performance improvement and would be expected to be fully functional.

Response to arguments filed 5-3-2022
A…The Examiner acknowledges the argument that Nakamura teaches away from positive cupping but has the position that one of ordinary skill in the art would have recognized that very very small positive cupping would have much reduced exhibition of a particular negative characteristic associated with positive cupping and Nakamura’s teaching of very small negative cupping values would also be suggestive that adjacent values, including very small positive cupping values, would still be expected to be of good operational utility, even if not optimum operational utility, at least as far as a particular characteristic associated with positive cupping.
B…The Examiner would suggest that applicant add a frame of reference for the positive cupping or an argument could be made that without the frame of reference a negative cupping value can be met any cupping value having the value within the claimed range regardless of positive or negative.  The Examiner notes that a reference such as Uchiumi (2006/0115688) appears to teach positive and negative cupping in opposite fashion to how they are disclosed in the present disclosure which would be an argument that an assumption cannot be made that positive cupping indicates the magnetic layer side of the tape takes a concave form.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Saturday, May 7, 2022